DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application no. 16/806,178 now U.S. Patent 11,043,020 which is further a continuation of application no. 15/965,882 now U.S. Patent 10,636,195 and which claims the benefit of foreign document United Kingdom 1706858.6 filed 04/28/2017.

Terminal Disclaimer
The terminal disclaimer filed on 07/08/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patents 11,043,020 and 10,636,195 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 07/08/22, with respect to the 35 USC 112 rejection of claims 1-20 have been fully considered and are persuasive.  The 35 USC 112 rejection of the claims has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 07/08/22, with respect to the obviousness-type double patenting rejection based upon U.S. Patent 10,636,195 and 11,043,020 have been fully considered and are persuasive.  The double patenting rejection of the claims has been since a properly filed terminal disclaimer has been reviewed and accepted.
Applicant’s arguments, see pages 6-8 of Applicant’s Remarks, filed 07/08/22, with respect to the 35 USC 102 & 103 rejections, based on Strom, of claims 1-4 and 18-20 have been fully considered and are persuasive.  The 35 USC 102 & 103 rejections of the claims has been withdrawn since it has been found that the Strom reference lacks teaching of the specific combination of “set of decoders” with “each set” decoding “n texels” and a “second set of one or more decoders” each of the “second set” decoding “p texels” where 1 <= p < n and p and n are positive integers.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1, 19 and 20, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept a first set of decoders each of the first set being configured to decode n texels from a single received block of encoded texture data and a second set of one or more decoders each being configured to decode p texels from a single received block wherein 1 <= p < n and p and n are positive integers.
In reference to claim 2-18, these claims depend upon allowable claim 1 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
8/15/22